Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST CITI CONNECTICUT TAX FREE RESERVES FORM N-Q MAY 31, 2008 Citi Connecticut Tax Free Reserves Schedule of Investments (unaudited) May 31, 2008 Face Amount Security Value SHORT-TERM INVESTMENTS  99.1% Education  16.2% $ Alameda-Contra Costa, CA, Schools Financing Authority, COP, Capital Improvement Financing Projects, LOC-Bank of Nova Scotia, 1.430%, 6/5/08 (a) $ Connecticut State Health & Education, 1.650% due 6/11/08 Connecticut State, HEFA Revenue: Avon Old Farms School, LOC-Bank of America, 1.450%, 6/5/08 (a) Choate Rosemary Hall, LOC-JPMorgan Chase, 1.300%, 6/5/08 (a) Ridgefield Academy, LOC-Bank of America, 1.500%, 6/5/08 (a) Salisbury School Inc., LOC-Fleet National Bank, 1.500%, 6/5/08 (a) Washington Montessori School, LOC-Wachovia Bank, 1.620%, 6/5/08 (a) 4,480,000 Westover School, LOC-TD Banknorth, 1.630%, 6/5/08 (a)(b) Yale University: 1.600%, 6/2/08 (a) 1.450%, 6/4/08 (a) Massachusetts State DFA, Revenue, Phillips Academy, SPA-Bank of New York, 1.520%, 6/5/08 (a) Massachusetts State HEFA, Massachusetts Institute of Technology, 1.300%, 6/5/08 (a) Puerto Rico Industrial, Tourist Educational, Medical & Environmental Pollution Control Facilities Financing Authority, Ana G Mendez University Systems Project, LOC-Banco Santander PR, 1.710%, 6/4/08	(a) Total Education Finance  0.2% Massachusetts State DFA, Revenue, YMCA Greater Boston, LOC-Citizens Bank, 1.640%, 6/5/08 (a) General Obligation  39.8% Bethel Connecticut, GO, BAN, 4.000% due 8/26/08 Brooklyn, CT, GO, BAN, 4.000% due 8/15/08 Commonwealth of Puerto Rico, GO, Refunding, Public Improvements: FSA, LOC-JP Morgan Chase, 1.580%, 6/5/08 (a) FSA, SPA-Dexia Credit Local, 1.250%, 6/2/08 (a) Connecticut State, GO: SPA-Bayerische Landesbank, 1.450%, 6/5/08 (a) SPA-Dexia Credit Local, 1.350%, 6/5/08 (a) SPA-Landesbank Hessen-Thuringen, 1.630%, 6/5/08 (a) Danbury, CT, GO, BAN, 2.500% due 8/1/08 East Haddam, CT, GO, BAN, 2.250% due 11/13/08 Easton, CT, GO, BAN, 3.000% due 11/7/08 Glastonbury, CT, GO, BAN, 2.000% due 5/14/09 Hamden, CT, GO, MBIA, 5.000% due 8/15/08 Litchfield, CT, GO, BAN, 3.000% due 2/11/09 Massachusetts State, GO, Central Artery, SPA-Landesbank Baden- Wuerttenburg, 1.300%, 6/2/08 (a) New Britain, CT, GO, BAN, 4.000% due 3/31/09 Plainville, CT, GO, BAN, 3.000% due 7/8/08 Puerto Rico Commonwealth, GO, Public Improvement, LOC-Wachovia Bank N.A., 1.000%, 6/5/08 (a) Redding, CT, GO, BAN, 2.250% due 1/28/09 Regional School District No. 9, CT, GO, BAN, 2.000% due 1/23/09 Regional School District, No. 10, CT, GO, BAN, 4.000% due 8/12/08 Seymour, CT, GO, BAN, 4.250% due 8/14/08 Shelton, CT, GO, BAN, 4.000% due 10/23/08 See Notes to Schedule of Investments. 1 Citi Connecticut Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value General Obligation  39.8% (continued) $ Sherman, CT, GO, BAN, 4.000% due 8/28/08 $ South Windsor, CT, GO, BAN, 2.500% due 2/25/09 Sterling, CT, GO, BAN, 3.000% due 1/29/09 Trumbull, CT, GO, BAN, 4.250% due 9/10/08 Vernon, CT, GO, BAN, 3.000% due 2/12/09 Waterbury, CT, GO, Tax Revenue Intercept, BAN, 4.500% due 9/3/08 Windsor Locks, CT, GO, BAN, 2.250% due 2/5/09 Total General Obligation Hospitals  30.3% Connecticut State: Development Authority Healthcare Revenue, Corporation Independent Living Project, LOC-HSBC Bank, 1.500%, 6/4/08 (a) HEFA Revenue: Ascension Health Credit, 1.420%, 6/4/08 (a) Charlotte Hungerford, LOC-Bank of America, 1.500%, 6/5/08 (a) Covenant Retirement, LOC-LaSalle Bank N.A., 1.500%, 6/5/08 (a) Eastern Connecticut Health, LOC-Sovereign Bank & Comerica Bank, 1.640%, 6/5/08 (a) Gaylord Hospital, LOC-Bank of America N.A., 1.450%, 6/5/08 (a) Greenwich Hospital, LOC-Bank of America N.A., 1.450%, 6/4/08 (a) 12,000,000 Hartford Hospital, LOC-Bank of America, 1.450%, 6/4/08 (a) Health Care Capital Asset, LOC-Bank of America, 1.450%, 6/4/08 (a) 10,990,000 Hospital of St Raphael, LOC-KBC Bank, 1.450%, 6/4/08 (a) Marvelwood School Issue, LOC-Wachovia Bank, 1.620%, 6/5/08 (a) Masonicare, LOC-Wachovia Bank N.A., 1.000%, 6/2/08 (a) Mulberry Gardens, LOC-Bank of America N.A., 1.500%, 6/5/08 (a) Refunding, United Methodist Home, LOC-Wachovia Bank, 1.620%, 6/5/08 (a) University of New Haven, LOC-Wachovia Bank, 1.600%, 6/5/08 (a) Updates-Edgehill, LOC-KBC Bank N.V., 1.000%, 6/2/08 (a) Wesleyan University, SPA-JPMorgan Chase, 1.450%, 6/4/08 (a) Yale-New Haven Hospital, LOC-JPMorgan Chase, 1.450%, 6/4/08 (a) 5,500,000 Massachusetts State HEFA, Revenue, CIL Realty Massachusetts, LOC-HSBC Bank USA N.A., 1.640%, 6/4/08 (a) Missouri State, HEFA, Revenue, BJC Health System, SPA-U.S. Bank N.A., 1.550%, 6/4/08 (a) North Carolina Medical Care Commission, Health Care Facilities Revenue, Carol Woods Project, Radian, LOC-Branch Banking & Trust, 1.300%, 6/2/08 (a) Total Hospitals Housing: Multi-Family  4.3% Connecticut State, HFA, Housing Mortgage Finance Program, SPA-JPMorgan Chase, 1.530%, 6/5/08 (a)(c) Hartford Redevelopment Agency Mortgage Revenue, Refunding, Housing Underwood Tower Project, FSA, SPA-Societe Generale, 1.450%, 6/5/08 (a) 5,505,000 New York City, NY, HDC Multi-Family Revenue, Urban Horizons II LP, LOC-Citibank N.A., 1.510%, 6/4/08 (a)(c) Total Housing: Multi-Family Housing: Single Family  1.5% Connecticut State, HFA: CIL Realty Inc., LOC-HSBC Bank USA N.A., 1.500%, 6/5/08 (a) See Notes to Schedule of Investments. 2 Citi Connecticut Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value Housing: Single Family  1.5% (continued) $ Housing Mortgage Finance Program, 1.830%, 6/4/08 (a)(c) $ Utah Housing Corp. Single Family Mortgage Revenue,, SPA-FHLB, 1.830%, 6/4/08 (a)(c) Total Housing: Single Family Industrial Development  2.6% Connecticut State Development Authority, IDR: Northeast Foods Inc. Project, LOC-Bank of America, 1.550%, 6/5/08 (a)(b)(c) 5,100,000 Wyre Wynd Corp. Project, LOC-Citizens Bank of MA, 1.600%, 6/4/08 (a)(c) 1,140,000 Will County, IL, Environmental Revenue, Exxon Mobil Project, 1.600%, 6/2/08 (a)(c) Total Industrial Development Life Care Systems  2.1% Connecticut State HEFA, Revenue, Jerome Home, LOC-Bank of America NA, 1.550%, 6/5/08 (a) Transportation  2.1% Capital City, EDA: Parking & Energy Fee Revenue, SPA-Bank of America, 1.550%, 6/4/08 (a) 6,575,000 SPA-Fleet National Bank, 1.550%, 6/4/08 (a) Total Transportation TOTAL INVESTMENTS  99.1% (Cost  $437,773,037#) Other Assets in Excess of Liabilities  0.9% TOTAL NET ASSETS  100.0% $ (a) Variable rate demand obligations have a demand feature under which the Fund can tender them back to the issuer on no more than 7 days notice. Date shown is the date of the next interest rate change. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (c) Income from this issue is considered a preference item for purposes of calculating the alternative minimum tax ("AMT"). # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: BAN - Bond Anticipation Notes CIL - Corporation for Independent Living COP - Certificate of Participation DFA - Development Finance Agency EDA - Economic Development Authority FHLB - Federal Home Loan Bank FSA - Financial Security Assurance - Insured Bonds GO - General Obligation HDC - Housing Development Corporation HEFA - Health & Educational Facilities Authority HFA - Housing Finance Authority IDR - Industrial Development Revenue LOC - Letter of Credit MBIA - Municipal Bond Investors Assurance Corporation - Insured Bonds Radian - Radian Asset Assurance SPA - Standby Bond Purchase Agreement - Insured Bonds See Notes to Schedule of Investments. 3 Citi Connecticut Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 RATINGS TABLE* S&P/Moody's/Fitch** A - 1 % NR VMIG1 SP-1 MIG1 AAA AA % *As a percentage of total investments. ** S&P primary rating; Moody's secondary, then Fitch. See pages 5 and 6 for definitions of ratings. See Notes to Schedule of Investments. 4 Bond Ratings (unaudited) The definitions of the applicable rating symbols are set forth below: Standard & Poors Ratings Service (Standard & Poors) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC, CC and C  Bonds rated BB, B, CCC, CC and C are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents the lowest degree of speculation and C the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. D  Bonds rated D are in default and payment of interest and/or repayment of principal is in arrears. Moodys Investors Service (Moodys) Numerical modifiers 1, 2 and 3 may be applied to each generic rating from Aa to Caa, where 1 is the highest and 3 the lowest ranking within its generic category. Aaa  Bonds rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edge. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes can be visualized as most unlikely to impair the fundamentally strong position of such issues. Aa  Bonds rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risks appear somewhat larger than in Aaa securities. A  Bonds rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment some time in the future. Baa  Bonds rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba  Bonds rated Ba are judged to have speculative elements; their future cannot be considered as well assured. Often the protection of interest and principal payments may be very moderate and therefore 5 Bond Ratings (unaudited)(continued) not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B  Bonds rated B generally lack characteristics of desirable investments. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa  Bonds rated Caa are of poor standing. These may be in default, or present elements of danger may exist with respect to principal or interest. Ca  Bonds rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked short-comings. C  Bonds rated C are the lowest class of bonds and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Fitch Ratings Service (Fitch) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Fitch. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC and CC  Bonds rated BB, B, CCC and CC are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents a lower degree of speculation than B, and CC the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. NR  Indicates that the bond is not rated by Standard & Poors, Moodys or Fitch. Short-Term Security Ratings (unaudited) SP-1  Standard & Poors highest rating indicating very strong or strong capacity to pay principal and interest; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. A-1  Standard & Poors highest commercial paper and variable-rate demand obligation (VRDO) rating indicating that the degree of safety regarding timely payment is either overwhelming or very strong; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. VMIG 1  Moodys highest rating for issues having a demand feature VRDO. MIG1  Moodys highest rating for short-term municipal obligations. P-1  Moodys highest rating for commercial paper and for VRDO prior to the advent of the VMIG 1 rating. F1  Fitchs highest rating indicating the strongest capacity for timely payment of financial commitments; those issues determined to possess overwhelming strong credit feature are denoted with a plus (+) sign. 6 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Citi Connecticut Tax Free Reserves (the Fund), is a separate non-diversified investment series of Legg Mason Partners Money Market Trust (the Trust), a Maryland business trust. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. (b) Fund Concentration. Since the Fund invests primarily in obligations of issuers within Connecticut, it is subject to possible concentration risks associated with economic, political, or legal developments or industrial or regional matters specifically affecting Connecticut. (c) Security Transactions. Security transactions are accounted for on a trade date basis. (d) Credit and Market Risk. The Fund may invest in instruments specifically structured so that they are eligible for purchase by money market funds, including securities that have demand, tender or put features, or interest rate reset features. Structured instruments may take the form of participation interests or receipts in underlying securities or other assets, and in some cases are backed by a financial institution serving as a liquidity provider. Some of these instruments may have an interest rate swap feature which substitutes a floating or variable interest rate for the fixed interest rate on an underlying security, and some may be asset-backed or mortgage-backed securities. Structured instruments are a type of derivative instrument and the payment and credit qualities of these instruments derive from the assets embedded in the structure. The fair value of these securities may be different than the amortized cost value reported in the Statement of Investments for the Fund. As of the date of this report, the Fund continued to meet the requirements under Rule 2a-7 that permits the Fund to utilize amortized cost to value its securities. 2. Recent Accounting Pronouncements On September 20, 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has determined that there is no material impact to the Funds valuation policies as a result of adopting FAS 157. The Fund will implement the disclosure requirements beginning with its November 30, 2008 Form N-Q. In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Money Market Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 25, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: July 25, 2008
